DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022. 
After a full review of Applicant’s disclosure, Claim 8 is also withdrawn as being directed to non-elected Species 1. Claims 1-7, 9-11 and 18-20 are pending examination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7, 9-11 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braynock (US 7,421,806) in view of Howell (US 2007/0271680).
Regarding Claim 1, Braynock discloses a footwear system including indicia (Col.8, lines 63-67), the footwear system comprising: an article of footwear (21) including a sole structure (22) and an upper (23) secured to the sole structure, the upper defining an opening configured to receive a foot of a wearer (as seen in Fig.3A), wherein the upper includes a first portion of the indicia (i.e. portion of collar opening of 23 has a color) disposed adjacent to the opening on an external surface of the upper; and a sock including a base portion (26), the sock further including a second portion (26E) and a third portion (26D) of the indicia, wherein, when the sock is worn by the wearer on the foot received within the upper, one or more features of the first portion of the indicia (i.e. portion of collar opening of 23 has a color), one or more features of the second portion (26E) of the indicia, and one or more features of the third portion (26D) of the indicia, are substantially aligned to form the indicia (as seen in Fig.3C; Col.10, line 55-Col.11, line 4). Braynock does not disclose the sock including a strap portion configured to wrap at least partially around an ankle region of the base portion of the sock. However, Howell teaches a sock having a base portion (1) and a strap portion (4) configured to wrap at least partially around an ankle region of the base portion of the sock (as seen in Fig.1, 3 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sock of Braynock to include an ankle strap, as taught by Howell, in order to provide the sock with a strap that allows a user to adjust the sock for a proper fit to the individual’s foot.

Regarding Claim 2, Braynock discloses a footwear system of claim 1, wherein the first portion of the indicia (i.e. portion of collar opening of 23 has a color) is disposed on a lateral side or a medial side of the article of footwear (as seen in Fig.3C).

Regarding Claims 3-4, Braynock discloses a footwear system having the desired indicia (Col.8, lines 63-67). Braynock does not disclose wherein the indicia includes at least one pair of elongate markings, wherein each pair of elongate markings includes a first marking and a second marking oriented substantially parallel to the first marking, each pair of elongate markings extending substantially radially from a central region; or wherein the at least one pair of elongate markings includes three pairs of elongate markings. However, it would have been obvious to one having ordinary skill in the art, in light of the teachings of Braynock, to have formed the decorative indicia to include a pair of elongate markings which includes a first marking and a second marking oriented substantially parallel to the first marking, each pair of elongate markings extending substantially radially from a central region OR the at least one pair of elongate markings includes three pairs of elongate markings, as an obvious matter of design choice, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Further, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding Claim 7, Braynock discloses a footwear system having the desired indicia (Col.8, lines 63-67). Braynock does not disclose wherein the first portion of the indicia includes a first pair of elongate markings disposed on the upper and extending in a substantially vertical direction; and wherein the second portion of the indicia disposed on the sock includes a second pair of elongate markings extending upward and toward a heel region of the sock, and the third portion of the indicia disposed on the sock includes a third pair of elongate markings extending upward and toward a forefoot region of the sock. However, it would have been obvious to one having ordinary skill in the art, in light of the teachings of Braynock, to have formed the decorative indicia to include the first portion of the indicia includes a first pair of elongate markings disposed on the upper and extending in a substantially vertical direction; and wherein the second portion of the indicia disposed on the sock includes a second pair of elongate markings extending upward and toward a heel region of the sock, and the third portion of the indicia disposed on the sock includes a third pair of elongate markings extending upward and toward a forefoot region of the sock, as an obvious matter of design choice, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Further, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding Claim 9, Braynock discloses a footwear system of claim 1, wherein the second portion (26E) of the indicia is disposed on the base portion of the sock (as seen in Fig.3B).

Regarding Claim 10, Braynock discloses the third portion of the indicia (26D). Modified Braynock does not disclose the third portion of indicia is disposed on the strap portion. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have included a third portion of indicia as shown by Braynock on the strap portion of Howell, in order to provide the sock with the desired aesthetic appearance. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. indicia) and the substrate (e.g. upper and sock with strap) which is required for patentability.

Regarding Claim 11, When in combination Braynock and Howell teach a footwear system of claim 1, wherein, when the sock is worn by the wearer on the foot received within the upper (as evidenced by Fig.3C of Braynock), a first portion of the strap portion (i.e. lower edge of 4 of Howell) is received within the opening of the upper and a second portion of the strap portion (i.e. upper edge of 4 of Howell) is above the opening of the upper (as seen in Fig.1 & 4 of Howell and evidenced by Fig.3C of Braynock, the lower edge of 4 would be received in the foot opening of Braynock’s upper, and the upper edge of 4 of Howell would be above the foot opening of Braynock’s upper).

Regarding Claim 18, Braynock discloses a footwear system including indicia (Col.8, lines 63-67), the footwear system comprising: an article of footwear (21) including a sole structure (22) and an upper (23) secured to the sole structure, the upper defining an opening configured to receive a foot of a wearer (as seen in Fig.3A), wherein the upper includes a first portion of the indicia (i.e. portion of collar opening of 23 has a color) disposed adjacent to the opening on an external surface of the upper; and a sock including a base portion (26), the sock further including a second portion of the indicia (26E) disposed on the base portion of the sock and a third portion of the indicia (26D), wherein, when the sock is worn by the wearer on the foot received within the upper, one or more features of the first portion of the indicia, one or more features of the second portion of the indicia, and one or more features of the third portion of the indicia, are substantially aligned to form the indicia (as seen in Fig.3C; Col.10, line 55-Col.11, line 4). Braynock does not disclose the sock including a strap portion configured to wrap at least partially around an ankle region of the base portion of the sock; and wherein the base portion has a first fastening portion and the strap portion has a second fastening portion arranged at a distal end of the strap portion, and the first fastening portion and the second fastening portion secure the base portion to the strap portion. However, Howell teaches a sock having a base portion (1) and a strap portion (4) configured to wrap at least partially around an ankle region of the base portion of the sock (as seen in Fig.1, 3 & 4); and wherein the base portion has a first fastening portion (i.e. portion of 1 that receives the end of 4) and the strap portion has a second fastening portion (i.e. distal end of 4) arranged at a distal end of the strap portion, and the first fastening portion and the second fastening portion secure the base portion to the strap portion (as seen in Fig.1 & 4; para.16-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sock of Braynock to include an ankle strap that can be fastened, as taught by Howell, in order to provide the sock with a strap that allows a user to adjust the sock for a proper fit to the individual’s foot.
Modified Braynock does not disclose the third portion of indicia is disposed on the strap portion. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have included a third portion of indicia as shown by Braynock on the strap portion of Howell, in order to provide the sock with the desired aesthetic appearance. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. indicia) and the substrate (e.g. upper and sock with strap) which is required for patentability.

Regarding Claim 19, Braynock discloses a footwear system having the desired indicia (Col.8, lines 63-67). Braynock does not disclose wherein the indicia includes at least one pair of elongate markings, wherein each pair of elongate markings includes a first marking and a second marking oriented substantially parallel to the first marking, each pair of elongate markings extending substantially radially from a central region.
However, it would have been obvious to one having ordinary skill in the art, in light of the teachings of Braynock, to have formed the decorative indicia to include at least one pair of elongate markings, wherein each pair of elongate markings includes a first marking and a second marking oriented substantially parallel to the first marking, each pair of elongate markings extending substantially radially from a central region, as an obvious matter of design choice, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Further, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

2.	Claims 5-6 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braynock (US 7,421,806) in view of Howell (US 2007/0271680), and in further view of James (US 2002/0020082).
Regarding Claim 5, Braynock and Howell disclose the invention substantially as claimed above. Modified Braynock does not disclose wherein a pair of elongate markings of the at least one pair of elongate markings extend across both the sock and the article of footwear. However, James teaches an article of footwear having a first upper (12) including a first indicia portion (32) of a complete indicia and a second upper (14) including a second indicia portion (34) of a complete indicia, wherein the complete indicia extends across a portion of the first upper to a portion of the second upper (as seen in Fig.1 & 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elongate markings of modified Braynock to include a portion on the upper and a portion on the sock that together form a complete indicia across both the sock and the article of footwear, as taught by James, in order to provide footwear with the desired markings to display the user's aesthetic preferences for purposes of decoration. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. indicia) and the substrate (e.g. upper and sock with a strap) which is required for patentability. 

Regarding Claims 6 and 20, Braynock and Howell disclose the invention substantially as claimed above. Modified Braynock does not disclose wherein a pair of elongate markings of the at least one pair of elongate markings extend across the base portion and the strap portion of the sock. However, James teaches an article of footwear having a first upper (12) including a first indicia portion (32) of a complete indicia and a second upper (14) including a second indicia portion (34) of a complete indicia, wherein the complete indicia extends across a portion of the first upper to a portion of the second upper (as seen in Fig.1 & 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elongate markings of modified Braynock to include a portion on the base portion of the sock and the strap portion of the sock, that together form a complete indicia across both the base portion and the strap portion, as taught by James, in order to provide footwear with the desired markings to display the user's aesthetic preferences for purposes of decoration. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. indicia) and the substrate (e.g. upper and sock with a strap) which is required for patentability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732